Title: To Thomas Jefferson from Benjamin Henry Latrobe, 2 September 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Washington Septr. 2d 1807.
                        
                        I wrote to you yesterday, & gave you an account of the State of the Work in the South Wing of the Capitol.
                            I will now report to you the progress of our work at the Presidents house.
                        The South road is cut out excepting only at the Block A, at which [GRAPHIC IN MANUSCRIPT] the Men are hard at Work & in three Weeks
                            they will have removed it. From the point B westward the Wall has not been touched. The face of the Ground is cut down
                            perpendicularly from that point, & with a slight fence on the top all accidents from within will be prevented, and
                            access rendered impossible from without: from the same point Eastward to the Treasury fireproof the Wall is finished
                            excepting only opposite to the Pennsylvanian Avenue which is as yet open for the passage of carriages untill the block A
                            can be removed. You will, I am sure, be highly pleased with the new road. I hear nothing but approbation now that the
                            public see what is intended. On the Northside I have left open 66
                            fet for a Gate & lodges, & proceeded to erect the Wall Eastward towards the Treasury, & hope to finish
                            it before your return, so that one half of the work will then be compleat, & the wooden fence may be removed to the Westside of the ground. The reason for carrying on the Wall along the Eastern side has been, principally,—because on that side
                            there remains nothing to be done—in the way of removing Earth, whereas on the West there is both much Earth to be removed
                            next Year, & much filling to be done at the North West angle.—
                        I shall propose to you on Your arrival the erection of the Wall against the perpendicular Bank from the
                            point B westward. By not removing the Earth North of the Wall along that side an immense saving may be effected & by
                            sloping the earth internally from the Wall the Water may be kept from it, & damage by frost avoided.
                        [GRAPHIC IN MANUSCRIPT] 
                  The Stone cutters have begun to set the Portico on the West of the Presidents house. I was in hopes to have
                            prevailed with Mr Gallatin to have erected next to the Treasury that part of the Colonnade which seems necessary to
                            protect the persons going to the fireproof from the weather. But he did not think that the law making appropriation for
                            the fireproof authorized it.—I must therefore erect only a temporary shed at that end.—
                        The work at the North wing goes on rapidly, & today we have taken of a large portion of the old roof. Every
                            thing that is of Timber we find rotten. I have several things which required consideration to lay before you on the subject
                            of this wing but must explain them by drawings which I have not been able to make as yet.
                        I solicit your direction as to the following points. The room formerly occupied by the court, B must be
                            deranged by breaking a Door [GRAPHIC IN MANUSCRIPT] into it from the central lobby F. It is besides in a situation, which brings the persons
                            attending the court in very inconvenient crouds close to the senate Chamber. I propose therefore to remove the Court for this
                            next Session into the library formerly occupied by the house of representatives where now the rising platforms remain, &
                            to put the library into the very large Committee room over A which is very amply sufficient to
                            contain it. This would save all the expence of refitting the courtroom & the library for the present, & be a very
                            great convenience to us. Our Men are all remarkably healthy.—I have a dozen of our best hands on the S. Wing roof & have
                            no doubt of making all tight from without. 
                  With the sincerest respect I am Yrs. faithfully
                        
                            B Henry Latrobe
                     
                        
                    